713 So. 2d 1133 (1998)
Kurt Christopher BOYER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-3453.
District Court of Appeal of Florida, Fifth District.
July 31, 1998.
James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Kurt Boyer, the defendant, appeals his judgment and sentence for burglary of a conveyance, grand theft, fleeing and attempting to elude a police officer, and obstructing or opposing a law enforcement officer without violence. Our review of the record reveals that the trial court was unable to control the conduct of the overzealous prosecutor. The numerous errors of the trial court, when considered in light of the prosecutor's improper comments which were inflammatory and prejudicial in nature,[1] vitiated the defendant's right to a fair *1134 trial. We reverse and remand for a new trial.
REVERSED and REMANDED.
DAUKSCH, W. SHARP and ANTOON, JJ., concur.
NOTES
[1]  The prosecutor's improper comments included: (1) openly accusing the defendant of suborning the perjury of a defense witness during the trial and during closing argument although there was no evidence the testimony was not truthful. See R. Regulating Fla. Bar 4-3(e); (2) personally expressing his belief that the defendant was guilty; (3) vouching for the credibility of a state witness; (4) an appeal to the jury's sympathy and emotions; and (5) calling the defendant and the defendant's witness liars.